Please enter the spec amendment and drawings received 6/14/22.


REASON FOR ALLOWANCE
Claims 1, and 3-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In review of the Remarks, received 6/14/22, the Examiner agrees with applicant that the application is now in condition for allowance based on the claim amendments.  Consistent with applicant’s argument and to specifically show the allowable subject matter (i.e. the structural difference), the Examiner annotates below the secondary reference Phillips: Fig. 2 (as previously interpreted in the rejection) in contrast to the currently claimed invention Fig. 3 (as now specifically argued).
Restated, relevant sections of both Phillips: Fig. 2 and applicant’s: Fig. 3 are reproduced below.  Applicant is correct that Phillips does not specifically disclose “the mouthpiece includes at its free end an abutment bottom for the tube extended at a right angle by a return inserted inside the tube, allowing holding in position of the tube” (emphasis added).  That is, Phillips does not disclose a mouthpiece, as interpreted by the Examiner, with a return inside the tube.  

    PNG
    media_image1.png
    334
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    841
    media_image2.png
    Greyscale


As claim 1 is allowed, dependent claims 3-15 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/27/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711